Title: Arthur Lee and John Adams to Sartine, 13 August 1778
From: Lee, Arthur,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Passi August 13 1778
     
     Your Excellency s Letter of the Twenty ninth of July, inclosing a Plan for a System of Regulations for Prizes and Prisoners, We had the Honour of receiving in due Time, and are very Sorry it has remained, so long unanswered.
     In general We are of opinion that the Regulations are very good, but We beg leave to lay before your Excellency the following observations.
     Upon the second Article We observe that the Extensive Jurisdictions of the Judges of Admiralty in America, which, considering the local and other Circumstances of that Country, cannot easily be contracted, will probably render this Regulation impracticable in America. In France, it will as far as We are able to judge of it, be very practicable, and consequently beneficial: But We Submit to your Excellencys Consideration, whether it would not be better, in America, after the Words “les dites Juges” to add, or the Register of the Court of Admiralty, or Some other Person authorized by the Judge. The Jurisdictions of the Courts of Admiralty, in America, extending for some hundreds of Miles, this Regulation would be subject to great Delays and other Inconveniences, if it was confined to the Judge. The fourth Article appears to be subject to the Same Inconveniences, and therefore to require the same Amendment.
     Upon the fourteenth Article, We beg leave to submit to your Excellencys Consideration, whether the heavy Duties upon British Merchandises and Manifactures if those are to be paid upon Prise Goods, will not opperate as a great Discouragement to the Sale of Prizes, made by American Cruisers, and whether it would be consistent with his Majestys Interest, to permit Merchandises and Manufactures taken in prizes made by Americans to be stored, in his Majestys Warehouses if you please, untill they can be exported to America, and without being subject to Duties.
     We know not the Expence that will attend these Regulations and Procedures, in the Courts of this Kingdom: but as the Fees of office in America, are very moderate, and our People have been accustomed to such only: We submit to your Excellency, whether it will not be necessary to state and establish the Fees here, and make the Establishment, so far public, that Americans may be able to inform themselves. We submit however
     As We are not well instructed in the Laws of this Kingdom, or in the Course of the Courts of Admiralty here, it is very possible, that some Inconveniences may arise in the Practice upon these Regulations, which We do not at present foresee. If they should, We shall beg leave to represent them to your Excellency, and to request his Majesty to make the necessary alterations.
     We submit these observations to your Excellencys Superiour Wisdom, and are have the Honour to be with sentiments of the most perfect Respect, your Excellencys, most obedient and most humble servants.
    